Fourth Court of Appeals
                                  San Antonio, Texas
                                         March 9, 2020

                                      No. 04-19-00542-CV

                                       Vinod S. IDNANI,
                                           Appellant

                                                v.

                                      Mansha V. IDNANI,
                                           Appellee

                   From the County Court at Law No 2, Webb County, Texas
                            Trial Court No. 2016-CVG-001721-C3
                             Honorable Ron Carr, Judge Presiding


                                         ORDER
       After we granted two motions for extension of time to file Appellant’s brief, the brief was
due on February 28, 2020. See TEX. R. APP. P. 38.6(a). To date, Appellant has not filed the brief
or another motion for extension of time to file the brief.
        We ORDER Appellant to show cause in writing within TEN DAYS of the date of this
order why this appeal should not be dismissed for want of prosecution. See TEX. R. APP.
P. 38.8(a), 42.3(b), (c); Elizondo v. City of San Antonio, 975 S.W.2d 61, 63 (Tex. App.—San
Antonio 1998, no pet.). Appellant’s written response must include a reasonable explanation for
Appellant’s failure to timely file the brief. See TEX. R. APP. P. 38.8(a).
       If Appellant fails to show cause as ordered, this appeal will be dismissed without
further notice. See id. R. 42.3(b), (c); Elizondo, 975 S.W.2d at 63.




                                                     _________________________________
                                                     Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of March, 2020.



                                              ___________________________________
                                              MICHAEL A. CRUZ,
                                              Clerk of Court